IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
GREENEVILLE DIVISION

MICHAEL BROOKS
and KASEY BROOKS, CIVIL ACTION NO.

2:18-cv-00146-HSM-CHS
Plaintiffs,

Vv.

LAUGHLIN MEMORIAL
HOSPITAL, INC., GREENEVILLE
COLLECTION SERVICE, INC., —
CHESNUT LAW OFFICE, LLP,
and ALEX A. CHESNUT,

Defendants. .

Same’ apqeee Nee” Necget” Negpee”“empeee” “put Nee” “re” Senet” nme Nome” eee” ee”

 

CHESNUT LAW OFFICE, LLP AND ALEX A, CHESNUT’S
MEMORANDUM OF LAW IN SUPPORT OF THEIR
MOTION FOR JUDGMENT ON THE PLEADINGS

COME NOW, Chesnut Law Office, LLP and Alex A. Chesnut, by and through the
undersigned counsel, and respectfully submit this Memorandum of Law in support of their
Motion for Judgment on the Pleadings pursuant to Fed. R. Civ. P. 12(c). As stated in the
Memorandum in Support of the Motion for Judgment on the Pleadings filed by Co-Defendants
Laughlin Memorial Hospital, Inc. and Greeneville Collection Service, Inc.

I. RELEVANT PROCEDURAL HISTORY AND FACTUAL BACKGROUND

This action was filed on August 28, 2018 against the following Defendants:

e Laughlin Memorial Hospital, Inc. — a hospital providing medical services only

to Plaintiff Michael Brooks;

Case 2:18-cv-00146-HSM-CHS Document 66 Filed 09/03/19 Page 1of13 PagelD #: 493
e Greeneville Collection Service, Inc. — a collection agency hired by Laughlin
Memorial to collect an unpaid balance for services rendered;

e Chesnut Law Office, LLP — a law firm representing Laughlin Memorial
retained to file a civil action against both Plaintiffs to collect the unpaid
balance; and

e Alex A. Chesnut -- the attorney with Chesnut Law Office, LLP, who prepared,
signed, and filed the civil action against the Plaintiffs in Greene County State
Court (Chesnut Law Office, LLP and Alex A. Chesnut are referred to
collectively herein as “the Chesnuts”).

(See, ECF Doc. 1), Greeneville and Laughlin Memorial filed their respective answers and
affirmative defenses on September 20, 2018. (See, ECF Doc. No. 7 and Doc. No. 8). On October
11, 2018, Plaintiffs filed their First Amended Complaint (See, ECF Doc. No. 11) to which Alex
A. Chesnut and Chesnut Law Office, LLP responded on October 30, 2018 (See, ECF Doc. No.
21). Plaintiffs’ First Amended Complaint remains the operative complaint (referred to herein
only as the “Complaint”). Defendants now move to for judgment on the pleadings.

Michael Brooks (hereinafter, “Mr. Brooks”) incurred a financial obligation to Laughlin
Memorial for medical services provided to him. (See, ECF Doc. No. 11, ¥] 13, 14). When the
debt owed to the hospital went unpaid, it hired Greeneville to collect the account and, ultimately,
the Chesnut Defendants to file suit against both Plaintiffs (Mr. Brooks and his wife, Kasey
Brooks). (See, ECF Doc. No. 11, {f] 23, 25, 28). The collection action was filed in Greene
County General Sessions Court (State Court) on or about August 28, 2017. (See, ECF Doc. No,

11, 4 28; Doc. No. 11-1, hereinafter, the “Collection Action”). On November 16, 2017, the

2

Case 2:18-cv-00146-HSM-CHS Document 66 Filed 09/03/19 Page 2 o0f13 PagelD #: 494
Greene County State Court entered a default judgment against Plaintiffs in the amount of
$2,631.44. (See, ECF Doc. No. 11, 34; Doc. No. 11-1).

Plaintiffs allege violations of the Fair Debt Collection Practices Act (““FDCPA”), 15
U.S.C. §1692, et seq., and a state law prohibitions on invasion of privacy. (See, ECF Doc. No.
11). Plaintiffs also allege that Chesnut and Chesnut Law are liable to them under the Equal
Credit Opportunity Act (““ECOA”), 15 U.S. §1691, et seg. and Regulation B, 12 C.F.R. §202.1,
et seq. Id.

Plaintiffs’ Complaint consists of the following claims against the following Defendants:

As to Laughlin Memorial: Violations of the ECOA;
and Invasion of Privacy (Tennessee State Law)

As to Greeneville Collection: Violations of the FDCPA;
and Invasion of Privacy (Tennessee State Law)

As to Chesnut Law Office, PLLC: — Violations of the FDCPA;
and Invasion of Privacy (Tennessee State Law)

As to Alex A, Chesnut: Violations of the FDCPA;
and Invasion of Privacy (Tennessee State Law)

Chesnut and Chesnut Law respectfully request this Court to grant this Motion for —
Judgment on the Pleadings entering judgment in their favor as to the ECOA and invasion of
privacy claims asserted against Chesnut and Chesnut Law and the FDCPA and invasion of
privacy claims asserted against Chesnut and Chesnut Law for the reasons stated herein.

Il. LEGAL STANDARD
The standard for the analysis of a motion for judgment on pleadings was set forth by this

Court as follows:

Case 2:18-cv-00146-HSM-CHS Document 66 Filed 09/03/19 Page 3o0f13 PagelD #: 495
“When a defendant moves for judgment on the pleadings, the Court must construe
the complaint in the light most favorable to the plaintiff and accept all well-pled
factual allegations as true. League of United Latin Am. Citizens v. Bredesen, 500
F.3d 523, 527 (6th Cir. 2007). The Court reviews a motion for judgment on the
pleadings under Federal Rule of Civil Procedure 12(c) using the same standards it
applies to a Rule 12(b)(6) motion to dismiss. See Heinrich v. Waiting Angels
Adoption Sves., Inc., 668 F.3d 393, 403 (6th Cir. 2012} (“The manner of review
under Rule 12(c) is the same as a review under Rule 12(b)(6).”) (quotation
omitted).

A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) is not a
challenge to the plaintiff's factual allegations, but rather, a ‘test of the plaintiff's
cause of action as stated in the complaint.’ //anory v. Bonn, 604 F.3d 249, 252
(6th Cir. 2010). ‘[O]nly a complaint that states a plausible claim for relief
survives a motion to dismiss.’ Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 8. Ct.
1937, 173 L. Ed. 2d 868 (2009). ‘A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.’ Jd. at 678 (citing Bell Atlantic
v. Twombly, 550 US. 544, 555, 556, 127 8. Ct. 1955, 167 L. Ed, 2d 929 (2007)).
To survive a motion to dismiss under 12(b)(6), plaintiff's ‘factual allegations must
be enough to raise a right to relief above the speculative level on the assumption
that all the allegations in the complaint are true.’ Ass'n of Cleveland Fire Fighters
v. City of Cleveland, Ohio, 502 F.3d 545, 548 (6th Cir. 2007) (citing Twombly,
550 U.S. at 555).”

DP Marina, LLC vy. City of Chattanooga, 41 F. Supp. 3d 682, 685-86 (E.D. Tenn. 2014) (ludge
Mattice). The only difference between a Rule 12(c) motion for judgment on the pleadings and a
Rule 12(b)(6} motion to dismiss for failure to state claim for which relief may granted is the
timing of the motion. Hunter v. Ohio Veterans Home, 272 F. Supp. 2d 692, 694 (N.D. Ohio June

26, 2003). As this Court stated:

“Taj motion to dismiss under Rule 12(b)(6) requires the moving party to request
judgment in a pre-answer motion or in an answer. A motion for judgment on the
pleadings under Rule 12(c) may be submitted after the defendants filed an
answer.’|...] Because the pleadings had been filed at the time defendant made its
motion, the Court views this motion as one made pursuant to Rule 12(c). See
Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 437 n.1 (6th Cir.
1988) (stating that a Rule 12(b)(6) motion filed after the answer to the complaint
may be ‘properly considered as one for judgment on the pleadings under Fed. R.

4

Case 2:18-cv-00146-HSM-CHS Document 66 Filed 09/03/19 Page 4of13 PagelD #: 496
Civ. P. 12(c), and evaluated, nonetheless, under the standards for dismissal under
Rule 12(b)(6)’).”

Ruppe v. Knox Cty. Bd of Educ., 993 F. Supp. 2d 807, 809-10 (E.D. Tenn. 2014).

Lack of subject matter jurisdiction may be properly raised in a motion for judgment on
the pleadings. See 8.G. v. CBL & Assocs. Memt., 2010 U.S. Dist. LEXIS 17510, at *4 n.1
(E.D. Tenn. Feb. 25, 2010}. In considering a motion where subject matter jurisdiction is
challenged, the court must determine whether the motion attacks the complaint on its face or
attacks the existence of subject matter jurisdiction as a matter of fact. RMT Titanium Co. v.
Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6" Cir. 1996) (citing Mortensen v. First
Federal Savings and Loan Ass’n, 549 F.2d 884, 891 (34 Cir. 1977)). A facial attack is
concerned with the question of whether the plaintiff has alleged a basis for subject matter
jurisdiction on the face of the complaint, and the court takes the allegations of the complaint
as true for purposes of its analysis. United States v. Ritchie, 15 F.3d 592, 598 (6" Cir. 1994).
A factual attack, on the other hand, challenges the actual existence of the Court’s jurisdiction
over the matter. Westinghouse Elec. Corp., 78 F.3d at 1134. When the motion is based on a
factual attack, as in the instant matter, the allegations contained in the complaint are not given
the presumption of truth and the Court “is free to weigh the evidence and satisfy itself as to
the existence ofits power to hear the case.” /d. The plaintiffbears the burden of establishing
that subject matter jurisdiction exists. DLX, Inc. v. Commonwealth of Kentucky, 381 F.3d
511, 516 (6" Cir. 2004).

I. LAW AND ARGUMENT

Case 2:18-cv-00146-HSM-CHS Document 66 Filed 09/03/19 Page 5of13 PagelD #: 497
A. The Rooker-Feldman Doctrine Precludes this Court from Exercising Subject
Matter Jurisdiction Over Claims for Alleged Injury Caused by the State Court
Judgment Entered against Plaintiffs.

“The Rooker-Feldman doctrine emerged out of two Supreme Court cases, Rooker v.
Fidelity Trust Co., 263 U.S. 413, 44S. Ct. 149, 68 L. Ed. 362 (1923) and District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303, 75 L. Ed. 2d 206 (1983).”
Barnett v. Barnett, 2013 U.S. Dist. LEXIS 92955, at *11-12 (E.D. Tenn. July 2, 2013). “In
both cases, the losing party in state court filed suit in federal court after the state proceedings
ended, complaining of an injury caused by the state-court judgment and seeking review and
rejection of that judgment.” Exxon Mobile Corp. v. Saudi Basic Indus. Corp., 344 U.S. 280,
291, 125 S. Ct. 1517, 161 L. Ed. 2d 454 (2005). “In effect, the plaintiffs in Rooker and
Feldman sought to “appeal” their state cases to a federal district court.” Barnett, 2013 -WL
3341053, at *4. Rooker-Feldman is a combination of the abstention and res judicata doctrines,
under which the Supreme Court’s appellate jurisdiction precludes lower federal courts from
engaging in what amounts to appellate review of state court proceedings.” Brown v. First
Nationwide Mortgage Corp., 206 F. App’x 436, 439 (6 Cir. 2006) (citing Exxon Mobile
Corp. v. Saudi Basic Indus. Corp. 544 U.S, 280, 283-84, 125 S, Ct. 1517, 161 L. Ed, 2d 454
(2005)). As clarified by Exxon Mobil, The Rooker-Feldman doctrine prevents federal courts
from the exercise of jurisdiction over “cases brought by state-court losers complaining of
injuries caused by state-court judgments rendered before the district court proceedings
commenced and inviting district court review and rejection of those judgments.” Exxon
Mobile, 544 U.S. at 284, 125 S. Ct. 1517. See also Feldman, 460 U.S. at 482; Rooker, 263

USS. at 415-16.

Case 2:18-cv-00146-HSM-CHS Document 66 Filed 09/03/19 Page 6of13 PagelD #: 498
The Sixth Circuit has adopted “an appropriate rule of thumb” test from the Fourth
Circuit’s decision in Davani v. Virginia Dept. of Transportation, 434 F.3d 712 (4™ Cir. 2006) to
differentiate between a claim that attacks a state court judgment and that which is an independent
claim:

“The plaintiffs in Rooker and Feldman sought redress for an injury allegedly

caused by the state-court decision itself - in Rooker, the plaintiff sought to

overturn a state-court judgment in federal district court, and in /eldman, the

plaintiffs sought to overturn a judgment rendered by the District of Columbia

court in federal district court. In Barefoot [a pre- Exxon Mobile case], by contrast,

we extended the Rooker-Feldman doctrine to apply in situations where the

plaintiff, after losing in state court, seeks redress for an injury allegedly caused by

the defendant’s actions.”
McCormick v. Braverman, 451 F.3d 382, 393 (6 Cir. 2006) (quoting Davani, 434 F.3d at 717).
“The inquiry then is the source of the injury the plaintiff alleges in the federal complaint. If the
source of the injury is the state court decision, then the Rooker-Feldman doctrine would prevent
the district court from asserting jurisdiction. If there is some other source of injury, such as a third
party’s actions, then the plaintiff asserts an independent claim.” Jd.

Default judgment in the amount of $2,631.44 was entered against both Plaintiffs on
November 16, 2017, in Greene County General Sessions Court. Plaintiffs assert that the
FDCPA Defendants violated the statute because they attempted to collect a debt that Plaintiffs,
specifically Mrs. Brooks, did not owe. (See, ECF Doc. No. 11, Pg. 13). As the result of
attempting to collect an allegedly invalid debt, the FDCPA Defendants falsely represented the
character or legal status of the debt (/d., Pg. 12), and claimed interest and collection fees from

Mrs. Brooks without a signed contract (/d., Pg. 14). Adjudication of these claims would require

an impermissible review and rejection of the judgment entered by the state court against both of

Case 2:18-cv-00146-HSM-CHS Document 66 Filed 09/03/19 Page 7 of13 PagelD #: 499
the Plaintiffs to this action.! See e.g., Catz v. Chalker, 142 F.3d 279, 293 (6 Cir. 1998)
(“Where federal relief can only be predicated upon a conviction that the state court was wrong,
it is difficult to conceive the federal proceeding as, in substance, anything other than a
prohibited appeal of the state-court judgment.”). Plaintiffs’ allegations that the debt is not valid
cannot coexist with a valid, enforceable judgment issued by the Greene County General
Sessions Court. Rooker-Feldman prevents this Court from reviewing the validity of the state
court judgment; and therefore, Plaintiff's FDCPA claims based on the allegedly invalid debt.
Each of the following alleged violations of the FDCPA violations fall within the scope

of the Rooker-Feldman doctrine:

I, Attempting to Collect a Debt Not Owed.
In Singleton v. Hospital of Morristown , Inc., a factually similar case brought by the
same attorney representing Mr. and Mrs. Brooks, Judge Greer dismissed Plaintiffs’ assertion
that those defendants violated the FDCPA by attempting to collect a debt not owed stating:

“To the extent that the plaintiffs assert that they do not owe the debt underlying
the state court default judgments, that claim falls within the Rooker-Feldman
doctrine and is not properly before this Court. To sustain such a claim would
require the Court to exercise appellate review of the state court judgment, which
found the plaintiffs owed the underlying debt to [Defendant]. The plaintiffs in this
claim are directly challenging the underlying debt, not the collection efforts. The
FDCPA claim of the amended complaint premised on finding that the plaintiffs do
not owe the underlying debt is DISMISSED WITH PREJUDICE.”

Singleton v. Hosp. of Morristown, 2016 U.S. Dist. LEXIS 172549, at *15 (E.D. Tenn. Dec. 14,

2016). As in Singleton, Plaintiffs are attempting to challenge the underlying debt itself and not

 

' On November 17, 2018, the General Sessions Court of Greene County entered a default
judgment against both of the Plaintiffs to this action in favor of Laughlin Memorial on the
account at issue in the amount of $2,631.44 plus costs and interest. (See, ECF Doc. No. 11-1.)
This judgment is not known to have been vacated or otherwise disturbed.

8

Case 2:18-cv-00146-HSM-CHS Document 66 Filed 09/03/19 Page 8of13 PagelD #: 500
the collection behavior of the Defendants. Mrs. Brooks asserts she does not owe the debt. (See,
ECF Doc. No. 11, 59.) This claim is precluded by Rooker-Feldman.
2, False Representation of the Character or Legal Status of the Debt.

Plaintiffs assert that “by falsely representing that Mrs. Brooks owes the debt simply
because she was married to Mr. Brooks when the alleged debt was incurred is a false
representation of the character and legal status of the debt.” (ECF Doc. No. 11,913.) This
allegation challenges the underlying debt itself after the state court conclusively determined
that Mrs. Brooks owes the debt. Plaintiffs are not asserting any unlawful collection behavior,
but instead are asserting the debt is invalid. This claim is precluded by Rooker-Feldman.

3. Attempting to Collect Interest and Attorney's Fees Without a Signed
Contract.

Plaintiffs claim that the amount sought in the Collection Action ($2,631.44) and the
amount ultimately awarded by the state court (also, $2,631.44) is comprised, at least in part, of
interest and collection fees based on a contract with Mr. Brooks but not Mrs. Brooks, (See, ECF
No. Doc. No. 11, ff] 60, 61.) Again, this allegation attacks the amount of the judgment entered
against the Plaintiffs by the state court and falls squarely within the preclusive ambit of the
Rooker-Feldman doctrine. The state court determined that Laughlin Memorial was entitled to
$2,631.44 and entered judgment in this amount against both of the Plaintiffs. The state court
awarded precisely the amount sought. Review of that amount by this Court is precluded by
Rooker-Feldman.

B. Remaining Claims.

Plaintiffs assert three additional FDCPA claims which are not asserted to be precluded by

Rooker-Feldman. First, Plaintiffs claim that the Chesnuts violated §1692g of the FDCPA by
9

Case 2:18-cv-00146-HSM-CHS Document 66 Filed 09/03/19 Page 9of13 PagelD #: 501
failing to send Plaintiffs a written notice containing the statutory disclosures set forth in §1692g
within five days of the initial communication. Plaintiffs affirmatively state that the Collection
Action itself was the initial communication for purposes of §1692g. (See, ECF Doc. No. 11, J
52.) The event which triggers the obligation to send the disclosures identified in 15 U.S.C.
§1692¢ is the “initial communication.” If there has been no “initial communication” then the
obligation to provide the disclosure identified in 1692g does not arise.

A civil complaint is not an “initial communication.” The text of §1692p(d) specifically
excludes “formal pleadings” from the meaning of “initial communication” stating: “[a]
communication in the form of a formal pleading shall not be treated as an initial communication
for purposes of [1692 ](a).” 15 U.S.C. §1692g(d). A summons and complaint in the General
Sessions Court is a formal pleading. See, e.g. White v. Sherman Fin. Grp., LLC, 984 F. Supp. 2d
841, 852 (E.D. Tenn. 2013). This claim requires dismissal. Plaintiffs have not alleged the
existence of an “initial communication” sufficient to state a claim for violating 1692g, which is
not triggered unii/ there has been an initial communication and Plaintiffs do not allege any other
contact or communication between the Plaintiffs and the Defendants. |

There is a split in decisions of Judges in this district as to whether or not a General
Sessions Civil Warrant constitutes a “formal pleading”, and is exempt from classification as an
initial communication. In White v. Sherman Fin. Group, LLC, 984 F. Supp. 2d 841 (E.D. Tenn.
2013) (Varlan, J.), the General Sessions Court Civil Warrant was found to fall within the “formal
pleading” exception. The Chesnuts urge this Court to adopt that holding, and to therefore

dismiss the Plaintiffs’ claims related thereto.

10

Case 2:18-cv-00146-HSM-CHS Document 66 Filed 09/03/19 Page 10 of 13 PagelD #: 502
C. All Defendants are Entitled to Judgment Regarding Plaintiffs’ Invasion of
Privacy Claim.

Plaintiffs assert that all Defendants are liable to them for invading their privacy rights and
intruding upon their right to seclusion. (See, ECF Doc, No. 11, Count XV). The factual bases
for this allegation (which appear to be intertwined with the FDCPA and ECOA claims and
concern only Mrs. Brooks) are as follows:

e “The Defendants intentionally and/or negligently interfered, physically or
otherwise, with the solitude, seclusion and private concerns or affairs of Mrs.
Brooks, namely, by unlawfully attempting to collect a debt from her and
thereby invaded Mrs. Brooks’ personal and financial privacy.” (ECF Doc. No.
11, § 86); and

e “The Defendants intentionally and/or negligently caused emotional harm to
Mrs. Brooks by engaging in highly offensive conduct in the course of
collecting this debt by attempting to a collect a debt not owed by Mrs. Brooks
simply because she was married to Mr. Brooks, thereby invading and
intruding upon her right to personal and financial privacy.” (ECF Doc. No. 11,

4] 87).

In Brandon v. Buffalo & Assocs, PLC, the same counsel who represent Mr. and
Mrs. Brooks brought identically pled invasion of privacy claims before this Court on behalf of
different plaintiffs and this Court found that those plaintiffs failed to state a claim. See, Brandon
v. Buffaloe & Assocs., PLC, 2013 US. Dist. LEXIS 191151 (E.D. Tenn. Sep. 4, 2013). In
dismissing the identically pled claims, Judge Greer stated:

“Tennessee courts have recognized that an unreasonable intrusion upon the

seclusion or private affairs of another may be actionable as a tortious invasion of

privacy[.] § 652B. The Restatement defines the tort as follows: ‘One who

intentionally intrudes, physically or otherwise, upon the solitude or seclusion of

another or his private affairs or concerns, is subject to liability to the other for

invasion of his privacy, if the intrusion would be highly offensive to a reasonable
person[.]’

11

Case 2:18-cv-00146-HSM-CHS Document 66 Filed 09/03/19 Page 11 0f 13 PagelD #: 503
Plaintiff is thus required to plead and prove three elements: ‘(1) an intentional

intrusion, physical or otherwise; (2) upon the plaintiffs solitude or seclusion or

private affairs or concerns; (3) which would be highly offensive to a reasonable

person.’ In the context of the tort of invasion of privacy by intrusion upon

seclusion, the plaintiff will usually have to prove: ‘(1) an actual subjective

expectation of seclusion or solitude in that place, conversation or matter; and (2)

that expectation of privacy was objectively reasonable.’”

id. at.*13-14. Based upon these virtually identical allegations, the Court stated that it

“agrees that plaintiff does not plead sufficient facts to give rise to a plausible

claim for relief as to invasion of privacy ... There is no allegation that private

financial information was disclosed, that outrageous conduct was engaged in, that

any inappropriate or offensive language was used by defendant's employees, or

that any kind of derogatory comments were made. Plaintiff has failed to

sufficiently plead this claim.” Jd. at *14-15.

Plaintiffs do not allege that Defendants placed telephone calls to Mrs. Brooks or
disclosed her private affairs or concerns to another. See, e.g. Yount v. Midland Funding, LLC,
2016 U.S. Dist. LEXIS 16154, at *20 (E.D. Tenn. Feb. 10, 2016) (dismissing similar invasion of
privacy claims asserted by the same counsel as in the present case); Hoffman v. GC Servs. Ltd.
P'ship., 2010 U.S. Dist. LEXIS 139509, at *1 (E.D. Tenn. Mar. 3, 2010) (dismissing similar
invasion of privacy claims asserted by the same counsel as in the present case). Rather, Mrs.
Brooks appears to assert, in wholly conclusory fashion, that the filing of the collection lawsuit in
state court itself invaded her privacy in some non-specific, general sense (despite the fact that a
judgment was entered against her by the state court). Plaintiffs have failed to state a viable claim
for invasion of privacy and Alex A. Chesnut and Chesnut Law Office, LLP are entitled to
judgment on this claim.

IV. CONCLUSION

For the reasons stated herein, Alex A. Chesnut and Chesnut Law Office, LLP

12

Case 2:18-cv-00146-HSM-CHS Document 66 Filed 09/03/19 Page 12 of 13 PagelD #: 504
respectfully request that their Motion for Judgment on Pleadings be granted and that judgment be

entered in their favor.

Respectfully submitted this 3™ day of September, 2019.

CHESNUT &
CHESNUT LAW OFFICE, LLP

By: /s/ T. Wood Smith

T. WOOD SMITH

TN Bar #006340

416 West Main Street
Greeneville, TN 37743
(423) 639-3588
woodman1008@comcast.net

Attorney for Chesnut
and Chesnut Law Office LLP

CERTIFICATE OF SERVICE

Thereby certify that a copy of the foregoing Memorandum of Law in Support of Their
Motion for Judgment on the Pleadings has been served upon the following by Notice of
Electronic Filing, on this the 3! day of September, 2019:

Alan C. Lee

Attorney for the Plaintiffs
Post Office Box 1357
Talbott, TN 37877-1357
aleeattorney(@gimail.com

Michael K. Chapman

(Admitted Pro Hac Vice)

Attomey for Greeneville Collection
Services, Inc. & Laughlin Memorial
Hospital, Inc.

4855 River Green Parkway, Suite 310
Duluth, GA 30096

mchapman@bedardlawgroup.com

13

John H. Bedard, Jr.

Atty. for Greeneville Collection Services,
Inc. & Laughlin Memorial Hospital, Inc.
4855 River Green Parkway, Suite 310
Duluth, GA 30096
jbedard@bedardlawgroup.com

{s! T. Wood Smith
T. WOOD SMITH (#006340)
Attorney at Law

Case 2:18-cv-00146-HSM-CHS Document 66 Filed 09/03/19 Page 13 0f 13 PagelD #: 505
